   Case 1:18-cr-00230-BAH Document 31 Filed 09/16/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA
                                                CRIMINAL NO. 18-CR-230
             V.


  JAMES PIERCE

                    Defendant.


                                     STIPULATION

                                                                                    JAMES
      The United States of America, by and through counsel of record, and defendant
                                                                                    PIERCE
PIERCE, by and through his counsel of record, hereby stipulate that defendant JAMES
                                                                              email accounts
is the individual identified as the defendant in the Indictment, and that the

jp@jpierceinvestments.com andjames@jpierceinvestments.com belonged to the defendant.


       IT IS SO STIPULATED.
                                       Respectfully submitted,


                                       ROBERT ZINK
                                       Chief, Fraud Section

 DATED: September       , 2019
                                       BLAKE GOEBEL
                                       Trial Attorney

                                       JUSTIN WEITZ
                                       Assistant Chief

                                        Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA



  DATED: Septembe2. 2019
                                         AN COGDELL
                                        Counsel for Defendant JAMES PIERCE
